


AMENDMENT TO CONSULTING AGREEMENT




THIS AMENDMENT (the “Amendment”) to the Consulting Agreement (the “Consulting
Agreement”) dated May 23, 2010 by and between eCrypt Technologies, Inc. (the
“Company”), a Colorado corporation  and Gabriel Rosu (“Consultant”), is entered
into this 5th day of July 2013 to be effective as of June 1, 2012, by and among
the Company and the Consultant (collectively referred to as the “Parties”).




RECITALS




WHEREAS, the Parties wish to revise certain terms and conditions set forth in
Exhibit A of the Consulting Agreement regarding the Consultant’s compensation;
and




WHERERAS, the Parties wish to enter into this Amendment to replace Exhibit A
dated May 26, 2010 to the Consulting Agreement with the updated Exhibit A dated
July 5, 2013 attached hereto.




NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties, intending to be legally bound, agree as follows:




AGREEMENT




1.

Amendment of Consulting Agreement.  Exhibit A dated May 26, 2010 is hereby
deleted and replaced in its entirety with Exhibit A dated July 5, 2013 attached
hereto.




2.

Original Agreement.  Except as modified herein, the Consulting Agreement, as
amended, and all exhibits thereto, remain in full force and effect.




3.

Conflicting Terms.  Wherever the terms and conditions of this Amendment and
Exhibit A attached hereto and the terms and conditions of the Consulting
Agreement and its accompanying exhibits conflict, the terms of this Amendment
shall be deemed to supersede the conflicting terms of the Consulting Agreement
and its accompanying exhibits.




IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first set forth above.




eCrypt Technologies, Inc.







/s/ Brad Lever

______________________________________

By: Brad Lever

Its: Chief Executive Officer

Gabriel Rosu







/s/ Gabriel Rosu

____________________________________

By: Gabriel Rosu, Individually




















1







--------------------------------------------------------------------------------

EXHIBIT A

SERVICES; FEES

Effective Date: June 1, 2012




Scope of Services:  Consultant will provide the following Services to Company:

Consultant will serve as the Chief Technical Officer of the Company.
 Consultant’s primary duties include, but are not limited to, overseeing all
product development for Company products, database development for the Company,
website development for the Company, and all additional duties assigned to
Consultant by the Company pursuant the Company’s needs.  Consultant shall work
on an as needed basis for the Company in providing the Services.  




Service Sites:  Services will be performed at the following locations until
further notice from the Company, or unless otherwise required by the Company
from time to time:  Consultant’s Location: 7092 Sussex Ave, Burnaby, BC V5J3V3,
Canada.




Labor, Tools, Equipment and Materials:  Except where supplemented by the
Company, Consultant will be responsible for supplying all labor, tools,
equipment and material necessary to provide the Services, including any
licenses, bonds, permits, or other items required for Consultant to perform
Services.




Service Fees and Fee Schedule:  Consultant shall be paid an hourly fee of
US$60.00 for Consultant’s performance of the Services.  Unless otherwise agreed
to between Company and Consultant, Consultant shall invoice the Company for all
compensation due for Services rendered, and the Company shall pay any undisputed
compensation within thirty (30) days of the date of Consultant’s invoice for
such fees.  All fees paid to Consultant pursuant to the terms of this Agreement
shall be paid to: Gabe Consulting Inc.

  

Expenses:  




Consultant shall be eligible for reimbursement for additional expenses incurred
by Consultant for purposes of performing the Services.  Such reimbursement shall
be in the sole and absolute discretion of the Company.  In order to obtain a
reimbursement pursuant to the terms of this provision, Consultant shall submit
an approved expense report in accordance with the Company’s policies and
procedures.  Upon receipt of such expense report, the Company shall make a
determination in its sole and absolute discretion as to whether or not to
reimburse Consultant for such other expenses.




By signatures of their duly authorized representatives, the parties hereby agree
to be bound by the terms of this Exhibit A to the Consulting Agreement.  




eCrypt Technologies, Inc.




/s/ Brad Lever

______________________________________

By: Brad Lever

Its: Chief Executive Officer

Gabriel Rosu




/s/ Gabriel Rosu

____________________________________

By: Gabriel Rosu, Individually








2





